       Case 2:19-mc-03865-WKW Document 7 Filed 11/14/19 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

IN RE:                                  )
                                        )    CASE NO. 2:19-MC-3865-WKW
DESTRUCTION OF FIREARMS                 )
AND AMMUNITION                          )

                                     ORDER

      Upon consideration of the Motion for Destruction of Firearms and

Ammunition filed on May 8, 2019, (Doc. # 1), and for good cause shown, the motion

is GRANTED. Pursuant to the court’s power under the All Writs Act, 28 U.S.C. §

1651, it is hereby ORDERED that the United States is permitted to dispose of the

following firearms and ammunition:

      (1) Hi-Point Firearms, model JHP, .45 caliber pistol, serial number 456097;

      (2) SCCY 9mm pistol, serial number 179938;

      (3) H & R 12 gauge shotgun, serial number CBA108790;

      (4) 4 rounds of Winchester .380 caliber ammunition;

      (5) 5 rounds of Blazer .38 caliber ammunition;

      (6) 1 box (45 rounds) of Blazer .38 caliber ammunition;

      (7) 4 rounds of Wolf .45 caliber ammunition;

      (8) 1 round of 9mm ammunition;

      (9) 1 SCCY 9mm magazine.
 Case 2:19-mc-03865-WKW Document 7 Filed 11/14/19 Page 2 of 2




DONE this 14th day of November, 2019.

                                         /s/ W. Keith Watkins
                                   UNITED STATES DISTRICT JUDGE




                               2
